United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2429
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
William M. Marshall,                    *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 9, 2012
                                Filed: March 2, 2012
                                 ___________

Before MELLOY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       William Marshall appeals from the refusal of the district court1 to reduce his
sentence because of his minimal or minor role in a conspiracy to use an interstate
facility to facilitate prostitution. See U.S.S.G. § 3B1.2; 18 U.S.C §§ 1952(a)(3)(A),
371. We will uphold the district court's determination unless it is not supported by
substantial evidence or resulted from an error of law. United States v. Weems,
517 F.3d 1027, 1031 (8th Cir. 2008).



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       A defendant bears the burden of showing that he or she is entitled to the
reduction for a minimal or minor role. United States v. Bustos-Torres, 396 F.3d 935,
947-48 (8th Cir. 2005), cert. denied, 545 U.S. 1109 & 546 U.S. 879 (2005), and a
reduction is available only if a defendant is "substantially less culpable than the
average participant," U.S.S.G. 3B1.2, comment. (n. 3(A)). In this case, Mr. Marshall,
over a considerable period of time and with full knowledge of the prostitution ring in
which he was participating, recruited and took applications from women, drove them
to and from their assignations, instructed them on how to perform their services,
collected and deposited money earned from their actions, and knew and
communicated with the principals in the operation. As the district judge noted,
Mr. Marshall was involved in virtually all of the necessary work of the enterprise.
While he might not have been as culpable as the owner of the enterprise, "merely
showing that the defendant was less culpable than other participants is not enough to
entitle the defendant to [a minor-role] adjustment if the defendant was deeply involved
in the offense." United States v. Adamson, 608 F.3d 1049, 1054 (8th Cir. 2010)
(internal quotation marks and citations omitted).

      Because substantial evidence supported the district court's determination and
it committed no legal error, we affirm the judgment.
                       ______________________________




                                         -2-